

116 HR 8853 IH: To direct the Secretary of Transportation and the Administrator of the Federal Aviation Administration to provide to the appropriate committees of Congress advance notice of certain meeting announcements.
U.S. House of Representatives
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8853IN THE HOUSE OF REPRESENTATIVESDecember 3, 2020Mr. Graves of Louisiana (for himself and Mr. Larsen of Washington) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation and the Administrator of the Federal Aviation Administration to provide to the appropriate committees of Congress advance notice of certain meeting announcements.1.Congressional notification of certain meeting announcementsSection 106(p) of title 49, United States Code, is amended—(1)by redesignating paragraph (8) as paragraph (9); and(2)by inserting after paragraph (7) the following:(8)Congressional notification requirement(A)In generalThe Secretary or the Administrator shall provide to the appropriate committees of Congress notice of an announcement regarding a meeting of the Council, the Air Traffic Services Committee, any advisory committee established by the Secretary or Administrator, or any rulemaking committee referred to in paragraph (5) at least 3 full business days before the announcement of any such meeting is published in the Federal Register.(B)Definition of appropriate committees of CongressIn this paragraph, the term appropriate committees of Congress means the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate..